DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
	Claim(s) 1 recite(s) generate a dissimilarity matrix for the first well and the second well, a dimension of the dissimilarity matrix defined by a first number of positions within the first set of positions and a second number of positions within the second set of positions, wherein element values of the dissimilarity matrix are determined based on comparison of the subsurface configuration of the first well at corresponding positions within the first well and the subsurface configuration of the second well at corresponding positions within second first well; 
	generate a gated dissimilarity matrix from the dissimilarity matrix based on the first set of marker positions within the first well and the second set of marker positions within the second well, wherein the element values of the dissimilarity matrix corresponding to the first set of marker positions and not corresponding to the second set of marker positions within the second well are changed relative to other element values in the gated dissimilarity matrix; and 
	determine correlation between one or more marker positions within the first well and one or more marker positions within the second well based on the gated dissimilarity matrix. 
	The limitations of generate and determine, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitations via mathematical concepts. For example, “generate” and “determine” in the context of this claim encompasses the user manually calculating the values for the dissimilarity matrix along with the correlation value and writing them down. See, for example, published specification [0011]-[0015] and Figs. 5-6. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitations via mathematical relationships, equations, formulas and calculations, then it falls within the “Mathematical Concepts” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
	This judicial exception is not integrated into a practical application. In particular, the claim recites the additional elements – one or more physical processors configured by machine-readable instructions to: obtain first well information, the first well information defining subsurface configuration of a first well, the first well information including a first set of values that define the subsurface configuration of the first well at a first set of positions within the first well; obtain second well information, the second well information defining subsurface configuration of a second well, the second well information including a second set of values that define the subsurface configuration of the second well at a second set of positions within the second well; obtain first well marker information, the first well marker information defining a first set of marker positions within the first well; obtain second well marker information, the second well marker information defining a second set of marker positions within the second well.
	The one or more physical processors is recited at a high-level of generality such that it amounts no more than mere instructions to apply the exception using a generic computer component. The each of steps of “obtain” is recited at a high level of generality such that it amounts to no more than a series of data gathering steps that collect a necessary input for the equation. See MPEP 2106.05 (f)-(g). Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
	The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements to one or more physical processors to perform both the generate and determine steps amounts to no more than mere instructions to apply the exception using a generic computer component. The additional elements recited to obtain the well information amounts to no more than data gathering steps for the equations. Mere instructions to apply an exception using a generic computer component and/or gather data cannot provide an inventive concept. The claim is not patent eligible.
	Claims 2-10 depend from claim 1 and recite the same abstract idea as claim 1.  The additional claim elements recited in claims 2-10 amount to merely extending the abstract idea and/or adding additional limitations that amount to no more than additional data gathering steps. Consequently, the claims do not recite any additional elements that integrate the abstract idea into a practical application or amount to significantly more. Therefore, the claims are directed to an abstract idea.
	Claim(s) 11 recite(s) generating a dissimilarity matrix for the first well and the second well, a dimension of the dissimilarity matrix defined by a first number of positions within the first set of positions and a second number of positions within the second set of positions, wherein element values of the dissimilarity matrix are determined based on comparison of the subsurface configuration of the first well at corresponding positions within the first well and the subsurface configuration of the second well at corresponding positions within second first well; 
	generating a gated dissimilarity matrix from the dissimilarity matrix based on the first set of marker positions within the first well and the second set of marker positions within the second well, wherein the element values of the dissimilarity matrix corresponding to the first set of marker positions and not corresponding to the second set of marker positions within the second well are changed relative to other element values in the gated dissimilarity matrix; and 
	determining correlation between one or more marker positions within the first well and one or more marker positions within the second well based on the gated dissimilarity matrix. 
	The limitations of generate and determine, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitations via mathematical concepts. For example, “generating” and “determining” in the context of this claim encompasses the user manually calculating the values for the dissimilarity matrix along with the correlation value and writing them down. See, for example, published specification [0011]-[0015] and Figs. 5-6. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitations via mathematical relationships, equations, formulas and calculations, then it falls within the “Mathematical Concepts” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
	This judicial exception is not integrated into a practical application. In particular, the claim recites the additional elements – obtaining first well information, the first well information defining subsurface configuration of a first well, the first well information including a first set of values that define the subsurface configuration of the first well at a first set of positions within the first well; obtaining second well information, the second well information defining subsurface configuration of a second well, the second well information including a second set of values that define the subsurface configuration of the second well at a second set of positions within the second well; obtaining first well marker information, the first well marker information defining a first set of marker positions within the first well and obtaining second well marker information, the second well marker information defining a second set of marker positions within the second well.
	The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements to one or more physical processors to perform both the generate and determine steps amounts to no more than mere instructions to apply the exception using a generic computer component. The additional elements recited to obtain the well information amounts to no more than data gathering steps for the equations. Mere instructions to apply an exception using a generic computer component and/or gather data cannot provide an inventive concept. The claim is not patent eligible.
	Claims 12-20 depend from claim 11 and recite the same abstract idea as claim 11.  The additional claim elements recited in claims 12-20 amount to merely extending the abstract idea and/or adding additional limitations that amount to no more than additional data gathering steps. Consequently, the claims do not recite any additional elements that integrate the abstract idea into a practical application or amount to significantly more. Therefore, the claims are directed to an abstract idea.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
	Hern et al. in U.S. Patent Publication 2021/0223431 teaches “Subsurface configuration of wells may be compared with the simulated subsurface configuration to generate similarity maps for the wells. The similarity maps may be arranged based on spatial arrangements of the wells such that the similarity maps overlap with each other within an overlap area” (Abstract).
	Burlakov et al. in U.S. Patent Publication 2015/0088424 teaches “a plurality of training well logs of a plurality of training wells in the field to generate a plurality of training well markers, wherein the plurality of training well markers identify where the plurality of training wells intercept a plurality of geologic interval boundaries in the subterranean formation, propagating, by the computer processor and onto a target well log of a target well in the field” (Abstract).
	Li et al. in U.S. Patent Publication 2011/0054869 teaches “A method for modeling a dynamic system (e.g., geological system) comprises: constructing an input parameter space for a model of the geological system, the input parameter space including more than three dimensions, and the model associated with response data, representing the input parameter space visually with three or fewer dimensions, reducing the input parameter space by conditioning the parameter space using at least a subset of the response data, and updating the representation of the input parameter space to visually represent the reduction of the parameter space” (Abstract).
	Thorne et al. in U.S. Patent Publication 2010/0004864 teaches “A method of automatically correlating well logs includes selecting well loops from the well logs and creating a set of possible marker positions for each well log in each well loop. From the possible marker positions, alternate marker sets are iteratively selected. A well tie error on each loop is calculated for each selected marker set, summed over all loops and minimized” (Abstract).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MISCHITA HENSON whose telephone number is (571)270-3944. The examiner can normally be reached Monday-Thursday 9am-6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arleen M. Vazquez can be reached on 571-272-2619. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

	/MISCHITA L HENSON/           Primary Examiner, Art Unit 2865